DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 14, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (2016/0344629).
Claim 1, Gray discloses an integrated circuit (Figs. 1, 11-312, and 14) comprising: 
a programmable logic region (see P[300]-[0301]… to configure the programmable logic region…A series of different partial-reconfig NOC client cores may be loaded at a particular site in an FPGA. Since each reconfiguration directly couples to 
a controller (P[0300]…PCAP (Processor Configuration Access Port). A configuration unit enables an FPGA to reprogram, dynamically, a subset of its programmable logic, also known as "partial reconfiguration", to dynamically configure new hardware functionality into its FPGA fabric…); and 
a programmable network  (1200, Fig. 12 and see P[0242]-[0243]) connected between the controller and the programmable logic region, wherein the controller is programmed to configure the programmable logic region via the programmable network (see P[0300]-0301]).
Claim 9 is rejected as above because of similar elements and limitations.
Claim 14, Gray discloses the method of claim 9 further comprising configuring the programmable network comprising transmitting second configuration data from the controller via a peripheral interconnect (configuration port, Fig. 14 and see P[0242]-[0243]… via its configuration port, and then to its configuration system, in order to load the bitstream file internally and to configure the device's myriad programmable logic elements and interconnect fabric, in order that the FPGA circuitry is configured as the disclosed router, NOC, or system.…).
Claims 21-22, Gray discloses wherein the programmable logic region, the controller, and the programmable network are disposed on a same chip (see Figs. 1, 11, and 14, they are on an FPGA chip).
Allowable Subject Matter
Claims 2-8, 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 15 and 16, in addition to other limitations in the claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing
Claim 15, configuring at least a portion of a programmable logic region comprising transmitting first configuration data from a controller via a first programmable network and a second programmable network, wherein the controller and the first programmable network are disposed on a first chip, and the programmable logic region and the second programmable network are disposed on a second chip distinct from the first chip; and communicating application data with the configured portion of the programmable logic region via the second programmable network.
Claim 16, wherein: the controller is configured to transmit first configuration data via the network of the first NoC to the first configuration frame driver; and the controller is configured to transmit second configuration data via the network of the first NoC and the network of the second NoC to the second configuration frame driver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             4/4//21